Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, The prior art fails to teach “…first common magnetic post disposed on the main body and located at the second side of the plurality of first magnetic posts, wherein the first common magnetic post has a first side and a second side, the first side of the first common magnetic post is away from the first lateral edge, the second side of the first common magnetic post is away from the first lateral edge, and the first common magnetic post is extended along the first direction; and a second magnetic post disposed on the main body and located at the second side of the first common magnetic post, wherein the plurality of first magnetic posts, the first common magnetic post and the second magnetic post are sequentially arranged along the second direction. “

Dependent claims 2-11 are allowable by virtue of their dependency.

Regarding claim 12, The prior art fails to teach “…wherein the first lateral edge and the second lateral edge are opposite to each other and extended along a first direction, the third lateral edge and the fourth lateral edge are opposite to each other and extended along a second direction, and the third lateral edge and the fourth lateral edge are arranged between the first lateral edge and the second lateral edge; a plurality of first magnetic posts disposed on the first main body and arranged along the first direction; two lateral posts disposed on the first main body and located on the third lateral edge and the fourth lateral edge of the first main body, respectively; a second main body disposed beside the first main body along the second direction; a second magnetic post disposed on the second main body and extended along the first direction; and a fifth magnetic post disposed on the second main body and extended along the first direction, wherein the fifth magnetic post is separated from the second magnetic post.”
Dependent claims 13-16 are allowable by virtue of their dependency.

Regarding claim 17, The prior art fails to teach “…a first common magnetic post disposed on the main body and located at the second side of the plurality of first magnetic posts, wherein the first common magnetic post has a first side and a second side, the first side of the first common magnetic post is away from the first lateral edge, the second side of the first common magnetic post is away from the first lateral edge, and the first common magnetic post is extended along the first direction; and a second magnetic post disposed on the main body and located at the second side of the first common magnetic post, wherein the plurality of first magnetic posts, the first common magnetic post and the second magnetic post are sequentially arranged along the second direction; at least one output terminal; and a secondary side circuit comprising an output rectifier circuit, wherein the wiring part of the second circuit board is located beside the first lateral edge of the main body and located near the output terminal, the secondary side circuit is disposed on the wiring part, and the second circuit board is perpendicularly mounted on the first circuit board through the output terminal.”

Dependent claims 18-20 are allowable by virtue of their dependency.

Regarding claim 21, The prior art fails to teach “ first common magnetic post disposed on the main body and located at the second side of the plurality of first magnetic posts, wherein the first common magnetic post has a first side and a second side, the first side of the first common magnetic post is away from the first lateral edge, the second side of the first common magnetic post is away from the first lateral edge, and the first common magnetic post is extended along the first direction; and a second magnetic post disposed on the main body and located at the second side of the first common magnetic post; a primary side circuit comprising an inverter circuit and a resonant capacitor, and the resonant capacitor and the magnetic element form a resonant circuit, wherein the resonant circuit is electrically connected with the inverter circuit in cascade; and a secondary side circuit comprising an output rectifier circuit, wherein the primary side circuit and the secondary side circuit are isolated from each other through the magnetic element, wherein the wiring part of the second circuit board is located beside the first lateral edge of the main body and located near the output terminal, and the secondary side circuit is disposed on the wiring part.” 

Dependent claims 22 and 23 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20170345541 Yang et al. disclose core structure and magnetic device.
               US20120293293 Huang et al. disclose magnetic device and method for generating inductance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AFEWORK S. DEMISSE
Examiner
Art Unit 2838



/ADOLF D BERHANE/Primary Examiner, Art Unit 2838